DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 05/20/2022, is acknowledged.  The traversal is on the ground(s) that the claims—as amended—have unity.
A prior art and double patent art search of base claims 22 and 23 (representing Groups I and II of amended claims) retrieved no double patent or prior art references.
Therefore, the Restriction Requirement and Election of Species Requirement of 04/20/2022 are withdrawn rendering moot Applicants’ traversal.
The Examiner conducted a search (using Registry, HCaplus, and Casreact databases of STN) for the process of amended base claim 22 and the compounds of amended claim 23.  These searches did not retrieve prior art or double patent art.  In fact, each search only retrieved the instant application and no other references.  See “SEARCH 6” through “SEARCH 8” in enclosed search notes.
Furthermore, a review of the instant application’s inventor/assignee/owner names within PALM and PE2E SEARCH Databases did not retrieve double patent references.  See “SEARCH 1” through “SEARCH 4” in enclosed search notes.
As such, the Examiner has withdrawn the Restriction Requirement of 04/20/2022.  The Election of Species Requirement of 04/20/2022 is also withdrawn (since base claims 22 and 23 are free of the prior art).
All claims have been examined on the merits.
Current Status of 16/768,943
This Office Action is responsive to the amended claims of May 20, 2022.
Claims 22-25 and 28-39 have been examined on the merits.  Claims 22-24 are currently amended.  Claim 25 is previously presented.  Claims 28-39 are new.
Priority
Applicants identify the instant application, Serial #:  16/768,943, filed 06/02/2020, as a national stage entry of PCT/CN2019/116349, International Filing Date: 11/07/2019, which claims foreign priority to Chinese patent application:  201811508481.1, filed 12/10/2018.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
The effective filing date is the International Filing Date of November 7, 2019, as Applicants have not yet perfected foreign priority by providing a certified English language translation of the Chinese foreign priority application that supports the instant claims as filed.  Thus, the conditions of 35 USC 119 (a)-(d) are not yet met.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/02/2020, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 24 is objected to for not beginning with -- A method for preparing a compound of Formula (2) comprising the step of -- . Currently, this claim is awkwardly drafted as it almost seems like it is dependent on the method claim 23 (but we know claim 23 is a compound claim).
This is an objection and not a rejection under 35 U.S.C. 112(b) or (d) since an astute reader would understand that claim 24 is drawn to a method of making a compound of formula (2) as drawn and defined in compound claim 23.  
Claims 38-39 are similarly objected to for identical reasoning.
This objection applies to claims 36-37 as these claims refer back to claim 24 but do not remedy the rationale underpinning the objection against claim 24.  
To render moot this objection, the Examiner asks Applicants to revise all objected claims so that the claims are independent method claims and contain the illustration of Formula (2), (3), and/or (7) with definitions (copy from claim 23).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22, 24-25, and 28-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 contains an illustration summarizing the step(s) required to produce compound (8) from compound (7).
However, the illustration alone with no explicit written step(s) in the claim narrative render the metes and bounds of claim 22 undefined (hence rendering claim 22 indefinite).  As drafted, the artisan has no idea what step(s) are required in the process; all that is known is the illustrated reaction scheme.  What are the steps required to conduct the process to product formation/process completion?
Claims 25 and 28-35 are similarly rejected as these claims refer back to claim 22 but do not remedy the rationale underpinning the rejection against claim 22.  
Claims 24 and 37-39 are similarly rejected for identical reasoning:  that there are no explicit written steps to explain the illustrated reaction schema in these claims and therefore the artisan is not aware of the required steps to arrive at the illustrated products.  Merely saying “preparing the compound” is not enough to satisfy indefiniteness caused by lack of written explicit steps, even if there is a reaction scheme that is illustrated.  Claim 36 is similarly rejected as it refers back to claim 24, but does not remedy the rationale underpinning the rejection against claim 24.
This rejection will be rendered moot once Applicants write down the step(s) (in all rejected claims) required to conduct the process of the respective claim.
Claim 25 recites the limitation "the reaction step".  There is insufficient antecedent basis for this limitation in the claim.  
Currently, the artisan does not know to what “the reaction step” makes reference as neither base claim 22 nor claim 25 contain an earlier occurrence of “reaction step”.  Therefore, this renders the metes and bounds of claim 25 undefined (hence rendering claim 25 indefinite).
To render moot this rejection:  Please add written steps to the narrative of base claim 22 (see previous rejection) and include “reaction step” to provide antecedent basis to “the reaction step” of claim 25.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 25 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Dependent claim 25, which recites the limitation "the reaction step", fails to properly further limit base claim 22, which does not contain any written reference to a “reaction step”.
Currently, the artisan does not know to what “the reaction step” makes reference as neither base claim 22 nor claim 25 contain an earlier occurrence of “reaction step”.  
To render moot this rejection:  Please add written steps to the narrative of base claim 22 (see previous rejection) and include “reaction step” in base claim 22 so that “reaction step” of claim 25 can further limit base claim 22.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Conclusion
Claims 22, 24-25, and 28-39 are not presently allowable as written.
Claim 23 is presently allowable as written.
There is no known prior art reference that either teaches or anticipates the process of base claim 22 or the compounds 2, 3, or 7 of base claim 23.
The reference UEDA (Ueda, Atsushi, et al.  “Total Synthesis of Halichondrin A, the Missing Member in the Halichondrin Class of Natural Products.”  J. Am. Chem. Soc. (2014), Vol. 136, pp. 5171-5176, referenced in IDS of 06/02/2020), discloses the compound:  
    PNG
    media_image1.png
    194
    198
    media_image1.png
    Greyscale
 (Fig 2 on page 5173).
However, said compound, above, is structurally distinct from each of base claim 23’s compounds 2, 3, and 7 at least with the N- and O-heterocyclic ring which is partially unsaturated.  In contrast, the N- and O- rings of compounds 2 and 3 (instant claim 23) and the N- and S- heterocyclic ring of compound 7 (instant claim 23) are completely saturated.
Moreover, UEDA does not teach, suggest, or anticipate the process of base claim 22.
Furthermore, there is no known rationale (and no known prior art reference providing said rationale) that would permit modifying the teachings of UEDA to arrive at the inventions of instant claims 22 and 23.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567. The examiner can normally be reached Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625